Citation Nr: 0615065	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  02-10 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a right 
inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1990 to 
August 1996.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
October 2002 the veteran testified at a RO hearing.  In March 
2004 and November 2005 the Board remanded the issue for 
further development.  


FINDING OF FACT

A hernia disability was not manifested during the veteran's 
active duty service or for a few years thereafter, nor is a 
hernia disability otherwise related to such service.


CONCLUSION OF LAW

A hernia disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the March 2004 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
March 2004 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the March 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran after the rating decision 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the March 2004 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  The 
veteran attended a RO hearing in October 2002.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.   
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection.  Regardless of 
whether the veteran was provided notice of the types of 
evidence necessary to establish disability ratings or 
effective dates for the issue on appeal, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that there is a 
preponderance of the evidence against the veteran's claim, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private and VA medical records and 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.
 
Analysis
 
The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records showed that the veteran complained of 
pain in her lower right side as was reflected by various 
entries including ones dated in September 1990, September 8, 
1994, September 19, 1994, and May 1995.  The veteran's 
examination upon separation from service and June 1996 report 
of medical history appear to be negative for hernia 
disorders.  

A July 2000 private medical record revealed that the veteran 
complained of right lower quadrant pain increasing over the 
last several months and had a diagnosis of hernia about a 
week earlier.  A July 2000 letter from a private doctor 
indicated that the veteran noticed a small bulge in 1995.  In 
August 2000 the veteran underwent a right inguinal 
herniorrhaphy.  

During a November 2000 VA examination the veteran seemed to 
report that she noticed a lump in 1995 and doctors told her 
that it was a problem with ovulation.  She said that she was 
examined lying down and the lump was not apparent in this 
position.  The lump became progressively worse.  Physical 
examination found a 2.5 cm scar in the suprainguinal area.  
There was no hernia visable or palpable.  In a subsequent 
hand written addendum to this examination, the examiner noted 
that service medical records did not suggest hernia.  A 
December 2000 VA examination in presenting the veteran's 
history as apparently reported by the veteran, noted that the 
veteran had a diagnosis of right side pain since 1995, 
however a right inguinal hernia was not diagnosed until July 
2000.  The veteran currently complained of a strained 
feeling.  Physical examination found no discrete hernia 
masses noted in either right or left groin in either the 
standing or supine position.  The assessment was no discrete 
hernia identified, status post right inguinal hernia repair 
and right groin discomfort.  

The veteran underwent a VA examination in December 2005.  The 
examiner noted that the claims folder was thoroughly reviewed 
in conjunction with the examination.  The veteran apparently 
has experienced no symptoms since her hernia repair.  The 
examiner indicated that service medical records were 
reviewed, in particular entries dated on September 26, 1990, 
September 8, 1994, September 19, 1994, and July 18, 1996.  
The examiner concluded that there was no mention of any 
complaint of such a bulge or prominence, nor well-localized 
pain, which would have raised suspicion of a hernia because 
of the area specifically described.  Many of the complaints 
of right lower abdominal pain seemed to have been in 
association with back pain as well.  Objective findings 
indicated that because of the stretch marks on the veteran's 
abdomen, the actual herniography scar could not be 
identified.  The examiner opined that the claim folder did 
not support the veteran's claim of a right inguinal hernia 
having been present while on active duty.  

The veteran's representative pointed out, that the examiner 
during the December 2005 examination did state that it is not 
as least as likely as not, based upon what is in the service 
records, that the veteran's right inguinal hernia was service 
related.  Nevertheless based on the context of the 
examination, it is clear the examiner was opining that the 
veteran's hernia was not related to service.  

The veteran has attributed her hernia to service, including 
basic training.  She indicated that she did not have a proper 
diagnosis during service and her pelvic pain was associated 
with ovulation.  The veteran as a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  During her October 2002 RO hearing, the 
veteran testified that after hernia surgery her stomach 
muscles were weak.  The Board notes that the veteran in her 
July 2002 Form 9 Appeal questioned the adequacy of the May 
2002 statement of the case pointing out a few discrepancies, 
including her pre-service and service medical records being 
incorrectly identified by dated, and questioned whether her 
husband's statement and her notices of disagreement were 
considered.  The Board finds that there is no reason to doubt 
that the statements were considered, the spouse's statement 
was included among the evidence received and the veteran's 
notice of disagreement was listed as having been received on 
February 21, 2002.  Two documents were received from the 
veteran labeled as notice of disagreement and both were 
received on February 21, 2002.  As for the misdating of 
records, this does not appear to be prejudical as the 
veteran's claims folder was subsequently reviewed by the RO, 
the Board and medical examiner during the December 2005 VA 
examination.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
residuals of a right inguinal hernia repair are related to 
service.  The service medical records do not indicate a 
hernia nor they do they suggest that the veteran had a 
hernia.  Moreover, the examiner from the December 2005 VA 
examination after thoroughly reviewing the claims folder and 
examining the veteran opined that her hernia was not related 
to service.  The Board finds it significant that a competent 
medical professional after a comprehensive review and 
examination did not attribute the veteran's hernia to 
service.  There is no medical evidence in the claims file to 
contradict the December 2005 VA examination.  The examiner 
from the November 2000 examination also determined that the 
veteran's service medical records did not reveal a hernia 
disorder.  Furthermore, post service medical records do not 
relate the veteran's residuals of hernia to service.  The 
Board is thus led to the conclusion that there is a 
preponderance of evidence against a finding that the veteran 
residuals of a right inguinal hernia repair are due to 
service.  

While the veteran in her August 2000 claim requested 
temporary total rating for her inguinal hernia, the veteran 
is not eligible as a temporary total convalescent rating 
applies to service-connected disabilities.  See 38 C.F.R. § 
4.30.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


